UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6518



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICARDO ANTONIO DE LOS SANTOS-MORA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Robert G. Doumar, Senior Dis-
trict Judge. (CR-96-49)


Submitted:   June 17, 1999                 Decided:   June 25, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ricardo Antonio De Los Santos-Mora, Appellant Pro Se.     Robert
Edward Bradenham, II, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricardo    Antonio   De   Los   Santos-Mora   appeals   the   district

court’s order denying his motion for reconsideration of the dis-

trict court’s order reducing his sentence pursuant to the Govern-

ment’s Fed. R. Crim. P. 35(b) motion.       We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. De Los Santos-Mora, No. CR-96-49 (E.D. Va. Mar.

26, 1999).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                      2